Citation Nr: 0413379	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  02-05 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date, prior to January 21, 1999, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans 
Rights Organization, Inc.


ATTORNEY FOR THE BOARD

L. Cryan, Counsel





INTRODUCTION

The veteran had active service from June 1966 to January 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The RO granted service connection for PTSD and 
assigned an initial 70 percent disability rating, effective 
from January 21, 1999.  The veteran appealed the effective 
date assigned for the grant of service connection.  

In June 2003 the Board remanded the case to the RO for 
further development and adjudicative action.

In January 2004 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for a 
psychiatric disability, claimed as a nervous disorder on 
August 24, 1971, and the RO responded with a letter dated in 
September 1971 addressed to him at the address he provided in 
his August 1971 claim, asking him to furnish evidence that he 
had a current nervous condition that was incurred in or 
aggravated by military service.

2.  The veteran failed to respond within one year of the RO's 
September 1971 letter.

3.  In March 1999, the veteran filed an informal claim for 
service connection for PTSD and submitted VA treatment 
records from January 21, 1999; and in November 1999, the 
veteran filed a formal claim for service connection for PTSD.  



4.  The RO subsequently granted service connection for PTSD, 
effective on January 21, 1999, the day of receipt of the VA 
treatment record (informal claim)

5.  There was no correspondence received from the veteran 
from the time of the RO's September 1971 letter until March 
1999, showing the veteran's intent to again file a claim of 
entitlement to service connection for a psychiatric 
disability.


CONCLUSIONS OF LAW

1.  The August 1971 claim of service connection for a nervous 
condition was abandoned. 38 C.F.R. § 3.158 (1971, 2003).

2.  The criteria for an effective date, prior to January 21, 
1999 for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 
3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Assist and to Notify

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West 2002).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefit at issue is complete.

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  38 
U.S.C.A. § 5103A (West 2002).  The RO has obtained pertinent 
VA medical records identified by the veteran.  

The evidence does not show, nor has the veteran identified, 
the existence of any additional pertinent medical records 
that have not been obtained.  Accordingly, the Board finds 
that the RO has made reasonable attempts to obtain medical 
records referenced by the veteran, and that VA's duty to 
assist him in obtaining pertinent medical records is 
satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2003).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(b) (2003).  VA must inform the veteran whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

By various correspondence from the RO as well as the June 
2000 rating decision, the November 2001 Statement of the 
Case, and the June 2003 Board remand and the January 2004 
Supplemental Statement of the Case, the veteran was notified 
of what information was necessary to substantiate his claim 
for an earlier effective date for the grant of service 
connection for PTSD, as well as whether he, or VA, bore the 
burden of producing or obtaining the evidence.  Accordingly, 
the Board finds that the duty to inform the veteran of 
required evidence to substantiate his claim has been 
satisfied.  38 U.S.C.A. § 5103(a) (West 2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
recently decided the case of Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  This case held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the veteran was not notified of the VCAA of 
2000 and provided its provisions until issuance of a March 
2003 letter; in other words, after the June 2000 rating 
decision wherein the RO determined that service connection 
for PTSD was warranted, effective on January 21, 1999.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO unfavorable adjudication, 
the timing of the notice does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini.  

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.

In this case, the VCAA was not yet enacted at the time the RO 
issued the original rating decision in June 2000.  As such, 
it was not possible to comply with the timing requirements 
set forth in Pelegini.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable agency of original 
jurisdiction (AOJ) determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, 
as such, prejudice the claimant by forcing him or her to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
Pelegrini, supra.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.")

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini, has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  

In fact, this case was remanded by the Board to the RO in 
June 2003 for compliance with the VCAA's duty to notify and 
assist provisions.  




All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

The veteran has been given every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Moreover, the more recent communications from 
the veteran reflect his desire that his claim be adjudicated 
by the Board.

Pelegrini also held, in part, that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1) (2003).  

In this case, although the VCAA notice that was provided to 
the veteran does not contain the "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  

Through the November 2001 Statement of the Case (SOC), as 
well as the January 2004 Supplemental Statement of the Case 
(SSOC) and correspondence to the veteran, guidance was 
provided with respect to the evidence necessary to 
substantiate his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice have been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.

The RO has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefit sought, what VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  


Factual Background

The veteran contends that he is entitled to an effective date 
earlier than January 21, 1999 for the grant of service 
connection for PTSD.  He essentially contends that his 
original claim for service connection for a nervous disorder, 
which he filed in August 1971, was not adjudicated by the RO 
and remains pending.  In this respect, he argues that the RO 
failed in its duty to adjudicate a formal service connection 
claim.  In the alternative, the veteran asserts that he was 
not properly notified of the denial of his August 1971 claim 
of service connection for a nervous disorder.  

Historically, the veteran filed a claim for a nervous 
condition in August 1971.  In response to his claim, the RO 
sent a letter to the veteran in September 1971 indicating 
that it was necessary for him to furnish evidence to show 
that he had been treated for a nervous condition from the 
time of his discharge to the present time.  

The Board notes that the letter was sent to the address 
submitted by the veteran on his August 1971 formal claim.  
There is no indication that the letter was returned unopened 
to the sender.

The letter advised the veteran to submit evidence, preferably 
medical, to show continuity of symptoms and disability since 
discharge.  The letter further advised him that the medical 
evidence should consist of a statement from his physician 
showing the date of examination, all clinical findings, 
diagnoses and treatment rendered.  Finally, the RO letter 
indicated that failure to submit the evidence requested 
within one year from the date of the letter may preclude the 
payment of any benefits on the basis of the pending claim.  

The claims file reflects that the veteran never responded to 
the RO's September 1971 letter.  

The claims file contains a November 1971 VA Form 21-523 
indicating that the veteran's August 1971 claim was 
disallowed for failure to furnish the requested evidence.  
The "disallowance" document is not a rating decision and 
was placed in the claims file for record purposes only.  

The claims file contains no correspondence from the veteran 
regarding a claim of service connection for a psychiatric 
disorder until March 1999.  Specifically, the veteran 
submitted a VA Form 21-4138 indicating that he wished to open 
a claim for combat-related PTSD.  A formal claim was 
subsequently received in November 1999.  

VA treatment records were obtained and associated with the 
claims file, and the veteran was afforded a VA examination in 
May 2000.  

In a June 2000 rating decision, the RO granted service 
connection for PTSD and assigned an initial 70 percent 
rating, effective on January 21, 1999.  The RO explained that 
the informal claim was received on March 17, 1999, but that a 
VA treatment record of January 21, 1999 served as an informal 
claim for service connection.  
The veteran timely appealed the effective date assigned for 
the grant of service connection for PTSD.  The veteran 
asserts that an effective date of August 1971 is assignable 
because his August 1971 claim of service connection for a 
nervous condition was never adjudicated, and is therefore 
still pending.  In the alternative, he asserts that the RO 
failed in its duty to inform the veteran that an adverse 
decision had been made with respect to the August 1971 claim 
for service connection for a nervous condition.  

In March 2003, the RO sent a letter to the veteran explaining 
the VCAA, informing him of which evidence VA will provide and 
which evidence must be provided by him.  

Then, in a June 2003 Remand, the Board found that the RO had 
not adequately developed the veteran's claim pursuant to the 
directives of the VCAA.  

In July 2003, the RO sent a second letter to the veteran 
explaining the VCAA, informing him of which evidence VA will 
provide and which evidence must be provided by the claimant.  


Criteria & Analysis

Generally, the effective date of an award of direct service 
connection is the day following separation from active 
service or date entitlement arose if claim is received within 
one year after separation from service; otherwise, the 
effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later. 38 C.F.R. § 
3.400(b)(2) (2003).

VA Regulations also provide that when evidence requested in 
connection with a claim is not furnished within one year 
after the date of the request, the claim will be considered 
abandoned.  After the expiration of one year, further action 
will not be taken unless a new claim is received.  Should the 
right to benefits be finally established, compensation based 
on such evidence shall commence not earlier than that date of 
filing the new claim.  38 C.F.R. § 3.158(a) (2003).

Thus, any claim of service connection for a psychiatric 
disability submitted by the veteran prior to the RO's 
September 1971 letter does not provide the basis for an 
earlier effective date for the eventual award of service 
connection for PTSD.  38 U.S.C.A. § 5110 (West 2002);  38 
C.F.R. § 3.400(q)(1)(ii) (2003) (providing that the effective 
date of an award of disability compensation based on new and 
material evidence received after a final disallowance shall 
be the date of receipt of the new claim or the date 
entitlement arose, whichever is later); 38 C.F.R. § 3.400(r) 
(2003) (providing that the effective date of an award of 
disability compensation for a reopened claim shall be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later).

Since the veteran did not provide the requested information 
within one year of the September 1971 RO letter, service 
connection cannot be effective prior to receipt of a new 
claim because the August 1971 claim is considered abandoned. 
38 C.F.R. § 3.158(a) (1971, 2003).

Under such circumstances, the veteran's claim for service 
connection for a psychiatric disorder (claimed as a nervous 
disorder) in 1971 must be considered abandoned.  38 C.F.R. § 
3.158 (2003).  After 28 years, the veteran claimed service 
connection for a psychiatric disorder, this time specifying 
PTSD, and such was subsequently granted service connection 
effective from January 21, 1999, the date of his informal 
reopened claim.

As noted, after a claim has been abandoned, benefits that are 
ultimately established may not begin any earlier than the 
date of filing of the new claim.  38 C.F.R. § 3.158 (2003).  
Accordingly, in the veteran's case, the date that his new and 
reopened informal claim for service connection for PTSD was 
received is January 21, 1999, the proper effective date.

Even though the veteran alleges that the RO erred in not 
considering the claim of service connection for the 
psychiatric (nervous) condition in August 1971, a careful 
review of the record shows that the RO sent a letter to the 
veteran requesting evidence but received no response from 
him.  

His claim for service connection must be considered abandoned 
in the absence of a timely response.  Any error or omission 
in not considering the issue by VA had been corrected.

In the alternative, the veteran contends that he was never 
provided notice of the adjudication of his claim in 1971.  In 
this regard, the record reflects that a VA Form 21-523 noting 
disallowance of the veteran's August 1971 claim due to 
failure to furnish requested evidence was placed in the 
veteran's claims file in November 1971.  The documents 
specifically notes that it is for record purposes only and it 
is clearly not meant to be a rating decision or in lieu 
thereof.  As such, it was not sent to the veteran.  

In this regard, the abandonment regulations do not require 
that the veteran must be notified that his claim was 
considered abandoned.  

In light of the foregoing, the Board finds that the veteran's 
August 1971 claim was abandoned.  Therefore, as a matter of 
law, the earliest possible effective date for the grant of 
service connection for PTSD must be based on the January 21, 
1999 informal claim of service connection.  38 C.F.R. 
§ § 3.158, 3.400 (2003).


ORDER

Entitlement to an effective date, prior to January 21, 1999, 
for the grant of service connection for PTSD is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



